The notice of claim given to the city council in this case was insufficient in giving an impossible date as the time of the accident. Under the decision of this court in Maloney v.Cook, 21 R.I. 471, a notice conforming to the provisions of the statute, Gen. Laws, cap. 36, §§ 16, 18, is held to be a condition precedent to bringing suit against a city for an injury from a defect in the highway, and it is also held that a defect in such notice is not cured by actual knowledge on the part of the officials of the city. That case is decisive of the present case.
Exceptions overruled and cause remanded to the Superior Court for judgment of nonsuit.